On Rehearing
MERRILL, Justice.
Counsel for appellee argue strenuously that the variance referred to in charge 7 was one of material substance and not a mere element of time. We cannot agree. The whole tenor of the correspondence between May 14, 1947 and January 28, 1948 shows a desire to continue a dealership arrangement if defendants would pay the account. The parties continued to do business with each other during the period and defendants were still the exclusive dealers in the territory. We quote extracts from the letter of plaintiff to defendants dated January 28, 1948:
“ * * * please take this letter as the final settlement between my company and yours — if we do not receive a check from your company by February 1st — payment in full of past due bills
******
“You realize we have not renewed your contract and therefore literally speaking, you are not a bonafied Mercury dealer. However, I have the utmost faith in your Mr. Barnes and feel through his management of Gulf Boat & Motor Co-., that he would make us an excellent dealer in Mobile, but if this matter is not settled, I will have to install a new dealer in Mobile. * * In the event, you do settle your account, we can again start operating but it will be necessary for us to ship all your merchandise, either by sight draft or C.O.D.
******
“I would like to state again that I sincerely believe that your company can give us a good or better representation as we could find anywhere else, however, if you see fit to hold payment any longer on these invoices, I will have to be satisfied with second best.”
We think the above clearly demonstrates that there was evidence that there was no final or absolute termination of the agency arrangement until January 1948 and then it was dependent upon a decision of defendants not to pay the account.
Moreover, defendants’ plea No. 2, the subject of charge 7, was based on alleged losses, damages and injuries sustained from the inception of the contract in 1945 to the occasion of its cancellation and this being the only contract between the parties, the question to be determined was whether the termination of the contract was unfair or unjust to defendants under the circumstances, and not a question of the exact date or time of its termination, it being agreed by both parties that there was a cancellation or termination of the 1945 agency contract.
In their original brief and on this application, appellee cites Central of Georgia R. Co. v. Simons, 150 Ala. 400, 43 So. 731, in support of the contention that there was a fatal variance. (In passing we should note that the second line of the opinion in 150 Ala. 400 should read “on or about” instead of “on about”. We have checked the original record and it is identical with the opinion as reported in 43 So. 731.) The Simons case was retried and came to this court again, 161 Ala. 337, 50 So. 50. It was-again reversed and remanded with no mention of the variance although the undisputed proof in the original record shows a variance of one year in the time as alleged and *652as proved. According to Shepard’s Alabama Citations, the case in 150 Ala. 400, 43 So. 731 has been cited only twice by this court. The first instance was in Woodward Iron Co. v. Mumpower, 248 Ala. 502, 28 So. 2d 625 [5], but this court refused to apply it to a situation where it was averred that defendant had carried on mining operations under plaintiff’s land during 1943 and the proof showed them to have been during 1935 and 1936. The second instance was in the case of Louisville & N. R. Co. v. Johns, 258 Ala. 440, 63 So.2d 574, where it is cited for the general proposition that “The probata and allegata must correspond”. We cannot follow the Simons case, 150 Ala. 400, 43 So. 731, in the conclusion that the variance was fatal unless compliance with the provisions of Circuit Court Rules 34 and 35, adopted subsequent to the decision in the Simons case, is shown.
It is also urged that the dates in the case of Pollack v. Gunter & Gunter, 162 Ala. 317, 50 So. 155, which are set out in our opinion, are not to be found in the report of that case. We agree. There is a reference to the dates in the condensed report of the brief and argument of the attorneys for appellant, but we went to the original record to ascertain just what period of time the court was referring to when it made the statement which we took from the decision in that case and quoted in our opinion ■in the instant case. Plaintiff’s Exhibit “B” shows the account to have been stated as correct in August 8, 1901, while it was alleged to have been stated “on to-wit: the 6th day of January, 1906.” The rule in Pollack v. Gunter, supra, has been approved as lately as. Atchley v. Wood, 255 Ala. 227, 51 So.2d 705, as early as Simpson v. Talbot, 25 Ala. 469 and Howard v. Ingersoll, 23 Ala. 673 and the English case of Atkins v. Warrington, K.B. 1827.
 The opinion in this case in no way impairs or qualifies the three fundamental rules applying in cases where this question is involved.
(1) If a given and certain date is alleged in pleading, it- must be proven, when not laid under a videlicet or its equivalent. Atchley v. Wood, supra; Life & Casualty Ins. Co. of Tennessee v. Latham, 255 Ala. 160, 50 So.2d 727.
(2) When time is not material and is alleged under a videlicet, it need not be proved exactly as laid. Atchley v. Wood, supra; 16 Alabama Digest Pleading, ®’ 391, p. 200.
(3) A videlicet will not avoid a variance or dispense with exact proof in an allegation of a material fact. United States Health & Accident Ins. Co. v. Savage, 185 Ala. 232, 64 So. 340; Independent Life Ins. Co. v. Vann, 24 Ala.App. 93, 130 So. 520.
As previously stated, the exact time of the termination of the agency agreement in the instant case was not material, it being agreed by all parties that it was terminated or cancelled.
Opinion extended. Application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.